DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Wu, discloses a semiconductor device structure, comprising: a semiconductor substrate; a first well region disposed in the semiconductor substrate and having a first conductive type; a gate structure disposed on the first well region of the semiconductor substrate; a first doped region embedded in the first well region, and having a second conductive type that is different from the first conductive type; a second well region having the second conductive type, wherein the second well region and the first doped region are situated on two opposite sides of the gate structure, wherein the second well region is laterally surrounded by the first well region; a plurality of first contacts disposed on the first doped region of the semiconductor substrate; and a plurality of second contacts, wherein a portion of the plurality of second contacts is disposed on the second well region of the semiconductor substrate.  The prior art of record, Chen, teaches the plurality of first contacts is provided as a plurality of first metal electrodes, and the plurality of second contacts is provided as a plurality of second metal electrodes.  The prior arts of record, individually or in combination, do not disclose nor teach “the portion of the plurality of second metal electrodes is in direct 
The prior art of record, Wu, discloses a semiconductor device structure, comprising: a semiconductor substrate; a first well region disposed in the semiconductor substrate and having a first conductive type; a gate structure disposed on the first well region of the semiconductor substrate; a first doped region embedded in the first well region, and having a second conductive type that is different from the first conductive type; a second doped region having the second conductive type, wherein the second doped region and the first doped region are situated on two opposite sides of the gate structure; a second well region having the second conductive type, wherein the second well region is in contact with the first well region and the second doped region, wherein the second well region is laterally surrounded by the first well region; a first contact disposed on the first doped region of the semiconductor substrate; and a second contact disposed on the second well region of the semiconductor substrate; wherein the first doped region, the first well region, and the second doped region form a first bipolar junction; the first well region and the second well region form a part of a second bipolar junction, wherein the second contact is electrically connected to the second bipolar junction.  The prior art of record, Chen, teaches the first contact is provided as a first metal electrode, and the second contact is provided as a second metal electrode.  The prior arts of record, individually or in combination, do not disclose nor teach “the second metal electrode is in direct contact with the second well region” in combination with other limitations as recited in claim 11.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811